NO. 12-10-00129-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
FRED FRANKLIN ALEXANDER,
APPELLANT                                                  '    APPEAL FROM THE 369TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

JAMES A. HANSON, ET AL.,         ' ANDERSON COUNTY, TEXAS
APPELLEES
                      MEMORANDUM OPINION
                          PER CURIAM
         This pro se in forma pauperis appeal is being dismissed for failure to comply with
the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c). The judgment in this
case was signed on March 17, 2010. Appellant timely filed a notice of appeal that failed
to contain the information required by Texas Rules of Appellate Procedure 9.5 and
25.1(e), i.e., a certificate of service showing service on all parties to the trial court's
judgment.
         On May 4, 2010, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply with Rules
9.5 and 25.1(e). He was further notified that unless he filed an amended notice of appeal
on or before June 3, 2010, the appeal would be referred to the court for dismissal. See
TEX. R. APP. P. 42.3(c). The deadline for filing an amended notice of appeal has passed,
and Appellant has not corrected his defective notice of appeal. Accordingly, the appeal is
dismissed for failure to comply with the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 42.3(c); Feist v. Berg, No. 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.-
Tyler Feb. 11, 2004, pet. denied); Feist v. Hubert, No. 12-03-00442-CV, 2004 WL
252285, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied).
Opinion delivered June 9, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                (PUBLISH)